Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5,8,12,13,20-23,26,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2017/0148748 A1), Takashiki (PG Pub 2019/0198333 A1), and Koketsu et al (PG Pub 2009/0206411 A1).
Regarding claim 1, Jeong teaches an electronic device comprising: at least one aspect ratio feature (VS, fig. 17 or fig. 5B) in an array region (10) of a base stack of materials (top half of ST in fig. 17); overlay marks (SL/ILD in DST, fig. 17; or three DVS on the left in fig. 11) in or on only an upper portion of the base stack of materials in an overlay mark region in a scribe region (20, paragraph [0048]; region 23 in fig. 17 is in region 20, fig. 4) of an electronic device, the scribe region laterally adjacent to the array region; and an additional stack of materials (bottom half of ST) adjacent the base stack of materials, the at least one high aspect ratio feature extending into the additional stack of materials. 
Jeong does not teach the aspect ratio feature to be high aspect ratio feature.
In the same field of endeavor, Tokashiki teaches increasing aspect ratio of
features, to make them high aspect ratio (paragraph [0030] of Tokashiki and current
claims 26 and 27) can increase memory density (paragraph [0007]).
Thus, it would have been obvious to the skilled in the art before the effective filing

benefit of increasing memory density.
Jeong does not teach the overlay marks to comprise an optical contrast material.
Jeong teaches the SL and the ILD layers may be silicon oxide (paragraph [0056]) and the DVS layer may be aluminum (paragraph [0089]).
In the same field of endeavor, Koketsu teaches silicon oxide to be an optical contrast material against aluminum, and vice versa, by teaching because reflectivity of aluminum is higher than that of silicon oxide, aluminum can be recognized next to silicon oxide (paragraph [0058]).
Thus, it is inherent that the overlay marks in Jeong comprise an optical contrast material.
Regarding claim 2, Jeong teaches the electronic device of claim 1, further comprising additional overlay marks (DVS, fig. 17) that are not only in or on the upper portion of the base stack of materials.  
Regarding claim 3, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise lower aspect ratio features (SL has lower aspect ratio than DVS, fig. 17).  
Regarding claim 4, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise a reflective material (aluminum in DVS, fig. 11).  
Regarding claim 5, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise an opaque material (polysilicon in DVS, paragraph [0089]; paragraph [0043] of the current application).  
Regarding claim 8, Jeong in view of Tokashiki teaches the electronic device of claim 1, wherein the at least one high aspect ratio feature is present in a die region (10, fig. 17, paragraph [0049]) of the electronic device.  
Regarding claim 12, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise the optical contrast material in the upper portion of the base stack of materials (SS and DST, fig. 17; “additional stack of materials” in claim 1 is ST) in the overlay mark region.  
Regarding claim 13, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise the optical contrast material on the upper portion of the base stack of materials (SS in fig. 17; “additional stack of materials” in claim 1 is ST) in the overlay mark region.  
Regarding claim 20, Jeong does not teach the overlay marks (DVS, fig. 11) comprise a smaller critical dimension in the overlay mark region than a critical dimension of the at least one high aspect ratio feature in the array region.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the overlay marks to comprise a smaller or larger critical dimension in the overlay mark region than, as well as the same critical dimension in the overlay mark region as, a critical dimension of the at least one high aspect ratio feature in the array region, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 21, Jeong in view of Tokashiki and Koketsu teaches (see claim 1) an electronic device comprising: at least one high aspect ratio feature in an array region of a base stack of materials; 4Serial No. 16/546,759 overlay marks comprising an optical contrast material in or on an upper portion of an overlay mark region in a scribe region of the base stack of materials of the electronic device, the 
Regarding claim 22, Jeong teaches in view of Tokashiki and Koketsu teaches (see claim 1) an memory device comprising: at least one high aspect ratio feature in a first deck of a multideck structure comprising stacks of materials; and overlay marks in or on only an upper portion of a base stack of the stacks of materials in a scribe region, wherein no high aspect ratio feature of the at least one high aspect ratio feature is below the overlay marks, wherein one or more of the overlay marks comprise an optical contrast material.  
Regarding claim 23, Jeong teaches the memory device of claim 22, wherein the overlay marks are laterally adjacent to the at least one high aspect ratio feature (figs. 11 and 17).  
Regarding claim 26, Jeong does not teach the at least one high aspect ratio feature comprises an aspect ratio of between about 50:1 and about 200:1
Tokashiki teaches the at least one high aspect ratio feature comprises an aspect ratio of between about 50:1 and about 200:1 (paragraph [0030]).  
Regarding claim 27, Jeong does not teach the electronic device of claim 22, wherein the at least one high aspect ratio feature comprises an aspect ratio of between about 75:1 and about 150:1.
Tokashiki teaches the at least one high aspect ratio feature comprises an aspect ratio of between about 75:1 and about 150:1 (paragraph [0030]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2017/0148748 A1), Takashiki (PG Pub 2019/0198333 A1), and Koketsu et al (PG Pub 2009/0206411 A1) as applied to claim 1 above, and further in view of Sandhu (PG Pub 2011/0033786 A1).
Regarding claim 6, the previous combination remains as applied in claim 1.
However, the previous combination does not explicitly teach the base stack of materials comprises optically transparent materials.  
Jeong teaches the base stack of materials comprises silicon oxide (SL/ILD, fig. 11, paragraph [0056]).
Sandhu teaches that silicon oxide to be optically transparent (paragraph [0064]).
Thus, it is inherent in Jeong that the base stack of materials comprises optically transparent materials.
Allowable Subject Matter
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the overlay marks comprise a metal silicide material over a polysilicon material” (claim 11); nor
“a portion of the overlay marks comprises polysilicon and another portion comprises a metallized polysilicon” (claim 25).
Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument that (first paragraph, page 10, remarks)
However, Jeong does not teach or suggest that the sacrificial layers SL and insulating layers ILD in DST or the three dummy vertical structures DVS on the left in FIG. 11 of Jeong are utilized as overlay or alignment marks.

According to the whole disclosure of Jeong, DST (fig. 17, for example) is used as an alignment to align the device of fig. 17 with blade 8 (fig. 17) so that chip region 10 (fig. 17) is not inadvertently damaged by the blade.
Regarding Applicant’s argument that (last paragraph, page 10, remarks)
Applicant further argues that Jeong teaches that "[t]he dummy vertical structures DVS 
may be formed of a different material from the insulating layers ILD and the sacrificial layers SL of the dummy mold structure 100 d. In some embodiments, the dummy vertical structures DVS may include at least one of a semiconductor material, a conductive material, or a dielectric material. For example, the dummy vertical structures DVS may include at least one of a metal material (e.g., W, Al, Ti, Ta, Co, or Cu), silicon nitride, silicon oxide, a high-k dielectric material, or poly-silicon." Jeong, [0089]. However, Jeong fails to teach or suggest that the three dummy vertical structures DVS on the left of FIG. 11 are utilized as overlay marks. 


In response, Jeong teaches DST to be made of different materials (paragraph [0089]). 
Additionally, with reference to FIG. 11, the dummy vertical structures DVS are not "in or on only an upper portion of the base stack of materials in an overlay mark region in a scribe region," as recited in claim 1. Rather, some of the DVS of the scribe line region 20 are shown through the entire portion of the stack of materials. Furthermore, Jeong does not teach or suggest that the dummy vertical structures DVS are comprised of "an optical contrast material" as recited in claim 1. At best, Jeong teaches that the materials of the dummy vertical structures DVS are merely different than the materials of the sacrificial layers SL and insulating layers ILD. 

The current, as well as the previous, Office Action points to “SL/ILD in DST, fig. 17; or three DVS on the left in fig. 11” to be the claimed overlay marks.  Figs. 17 show SL/ILD to be in or on only an upper portion ST (see fig. 17 below).  Figs. 11 show DVS to be in or on only an upper portion ST (see fig. 11 below).  Also, it is clear from claim 2, which has “additional overlay marks that are not only in or on the upper portion of the base stack of materials”, that the claimed device does not exclude any overlay marks anywhere else.  Regardless of the additional overlay marks, figs. 17 and 11 in Jeong do teach overlay marks exclusively in or on the upper portion of the base stack of materials.  
Jeong teaches a list of potential materials for SL/ILD and DVS, and teaches that the materials for SL/ILD and DVS be different (paragraph [0089]).  Therefore, the skilled in the art would have pick a/any material on the list, such as silicon oxide (paragraph [0056]) for SL/ILD, and a/any material on the list, such as aluminum, for DVS.  Koketsu teaches silicon oxide and aluminum contrast each other, thus, silicon oxide SL/ILD satisfies “an optical contrast material” in the claims.

    PNG
    media_image1.png
    687
    800
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    640
    765
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899